DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 19 are amended. Claims 10-11 and 17 are cancelled. Claims 1-9, 12-16 and 18-20 are presently examined.

Applicant’s arguments regarding the rejections under 35 USC 112(a) have been fully considered and are persuasive. The rejections of 8/31/2022 are overcome.

Specification
The use of the terms CAMEL (page 2, line 4), GRIZZLY (page 2, line 5), KODIAK (page 2, line 6), LEVI GARRETT (page 2, line 6), TAYLOR’S PRIDE (page 2, line 6), KAYAK (page 2, line 7), CHATTANOOGA CHEW (page 2, line 8), REDMAN (page 2, line 8), COPENHAGEN (page 2, line 9), SKOAL (page 2, line 10), RED SEAL (page 2, line 10), REVEL (page 2, line 11), MARLBORO (page 2, line 11), Gothiatek (page 2, line 15), FKM130 (page 19, line 24), FKM600 (page 19, line 24), FKM1200 (page 19, line 24), FKM2000 (page 19, line 24), and FKM3000 (page 19, line 24), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following each term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chipley (US 9,271,524).

Regarding claim 19, Chipley discloses a method of producing smokeless tobacco comprising chlorate to reduce tobacco specific nitrosamines (abstract) in which fermented tobacco is made by increasing the moisture content of tobacco in an open bin to about 60% (column 5, lines 19-35) when the chlorate is added in the form of an aqueous solution (column 5, lines 51-64). It is evident that an open bin allows gases to leave and enter it. The final product has a moisture content of between about 40% to about 60% (column 2, lines 4-16). The open bin is considered to meet the claim limitation of an individual storage container since a consumer could obtain an individual portion from the container. The addition of water and chlorate causes fermentation to be initiated (column 5, lines 51-64), indicating that fermentation had not previously occurred. Chipley is silent as to the addition of microorganisms, cultures, or bacteria, indicating that no microorganisms are added to the composition since Chipley would certainly note such a significant step in the fermentation process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-10, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being obvious over Chipley (US 9,271,524) in view of Snuff and its Manufacture (already of record).

Regarding claim 1, Chipley discloses a method of producing smokeless tobacco comprising chlorate to reduce tobacco specific nitrosamines (abstract) in which fermented tobacco is made by increasing the moisture content of tobacco in an open bin to about 60% (column 5, lines 19-35) when the chlorate is added in the form of an aqueous solution (column 5, lines 51-64). The final product has a moisture content of between about 40% to about 60% (column 2, lines 4-16). The open bin is considered to meet the claim limitation of an individual storage container since a consumer could obtain an individual portion from the container, and it is evident that an open bin allows gases to leave and enter it. The addition of water and chlorate causes fermentation to be initiated (column 5, lines 51-64), indicating that fermentation had not previously occurred. Chipley is silent as to the addition of microorganisms, cultures, or bacteria, indicating that no microorganisms are added to the composition since Chipley would certainly note such a significant step in the fermentation process. Chipley does not explicitly disclose a length of fermentation.
Snuff and its Manufacture teaches the fermentation process of tobacco used for snuff is generally a number of months (page 2, middle).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fermentation of Chipley with the length of Snuff and its Manufacture. One would have been motivated to do so since Chipley discloses manufacturing snuff through fermentation but its silent as to duration and Snuff and its Manufacture teaches a typical length of a fermentation process.

Regarding claim 2, Chipley discloses that the tobacco product is a moist snuff (column 2, lines 4-16).

Regarding claim 3, modified Chipley teaches all the claim limitations as set forth above. Modified Chipley does not explicitly teach adding moisture to the tobacco prior to placing it in the open bin.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add moisture to the tobacco before placing it in the open bin since there is no evidence that the order of these steps is critical. In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)). See MPEP § 2144.04 (IV)(C).

Regarding claim 4, Chipley discloses that flavors are added to the tobacco after fermentation (column 5, lines 36-44), which is considered to meet the claim limitation of a casing material.

Regarding claim 5, Chipley discloses that flavors are added to the tobacco after fermentation (column 5, lines 36-44), which is considered to meet the claim limitation of a flavorant.

Regarding claim 7, modified Chipley teaches all the claim limitations as set forth above. Modified Chipley does not explicitly teach adding flavor to the tobacco before the fermentation process.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the flavor to the tobacco before the tobacco is placed in the bin. One would have been motivated to do so since there is no evidence that the order of adding the flavor is critical. In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)). See MPEP § 2144.04 (IV)(C).

Regarding claims 8 and 9, Chipley discloses that a salt can be added to the tobacco before the fermentation process (column 5, lines 36-44). 

Regarding claim 10, Chipley discloses that the addition of water and chlorate causes fermentation to be initiated (column 5, lines 51-64), indicating that fermentation had not previously occurred in any earlier step.

Regarding claim 13, Chipley discloses that the water added to cause fermentation has chlorate but is silent as to any microorganisms (column 5, lines 51-64), indicating that no microorganisms are added to the tobacco during the process.

Regarding claim 15, Chipley discloses that the tobacco is aged (column 5, lines 19-35).

Regarding claim 18, the open bin of Chipley is considered to meet the claim limitation of a final consumer product distribution chamber since a consumer could remove tobacco directly from the bins once it is fermented.

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Chipley (US 9,271,524) in view of Snuff and its Manufacture (already of record) as applied to claim 4 above, and further in view of Gao (US 9,044,049).

Regarding claim 6, modified Chipley teaches all the claim limitations as set forth above. Modified Chipley does not explicitly teach the flavor comprising licorice.
Gao teaches a chewable pouch containing tobacco powder (column 1, lines 57-67) with flavorants added into the matrix of the pouch (column 5, lines 1-10). The flavorants can be either be French vanilla or licorice.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the make the flavor of Chipley be licorice of Gao. One would have been motivated to do so since Gao teaches that licorice is a suitable flavorant for oral tobacco products. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chipley (US 9,271,524) in view of Snuff and its Manufacture (already of record) as applied to claim 1 above, and further in view of Marshall (US 9,918,492).

Regarding claim 12, modified Chipley teaches all the claim limitations as set forth above. Modified Chipley does not explicitly teach adding tetragenococcus to tobacco.
Marshall teaches a process of treating tobacco prior to fermentation (column 10, lines 1-9) in which tetragenococcus is added to the tobacco to minimize production of tobacco specific nitrosamines.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the tetragenococcus of Marshall to the tobacco of modified Chipley prior to fermentation. One would have been motivated to do so since Moldoveanu teaches that adding tetragenococcus minimizes production of tobacco specific nitrosamines.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chipley (US 9,271,524) in view of Snuff and its Manufacture (already of record) as applied to claim 1 above, and further in view of Lenkey (US 4,848,373).

Regarding claim 14, modified Chipley teaches all the claim limitations as set forth above. Modified Chipley does not explicitly a temperature at which the fermentation occurs.
Lenkey teaches a process in which the tobacco composition changes without a significant temperature increase in tobacco such that the tobacco temperature remains between about 60 °F and 100 °F (column 3, lines 44-68). Temperatures below this range significantly retard the denicotining process, and temperatures above this range have a deleterious effect on flavor and aroma (column 4, lines 1-3). Lenkey additionally teaches that maintaining the tobacco in an aerobic environment for a period of 4 to 14 weeks reduces the nicotine content of tobacco but does not adversely affect the flavor and aroma of the product.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the process of modified Chipley occur within the claimed temperature range. One would have been motivated to do so since Lenkey teaches a process of sweating tobacco in which the temperature is maintained below 100 °F so that flavor and aroma of the tobacco product are not adversely affected. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Claim 16 is rejected under 35 U.S.C. 103 as being obvious over Chipley (US 9,271,524) in view of Snuff and its Manufacture (already of record) as applied to claim 4 above, and further in view of Le Lay (US 10,472,642).

Regarding claim 16, modified Chipley teaches all the claim limitations as set forth above. Modified Chipley does not explicitly teach a partial seal.
Le Lay teaches a method of reducing TSNA’s in a tobacco material (abstract) in which stacks of tobacco are covered with burlap during a fermentation process to retain moisture column 18, lines 12-29), which is considered to meet the claim limitation of a label forming a partial seal since the burlap provides some form of identification to the pile.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cover the open bin of modified Chipley with the burlap of Le Lay. One would have been motivated to do so since Le Lay teaches that providing a burlap covering during tobacco fermentation retains moisture during the process.

Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Chipley (US 9,271,524) in view of Le Lay (US 10,472,642).

Regarding claim 20, Chipley discloses all the claim limitations as set forth above. Chipley does not explicitly disclose a partial seal.
Le Lay teaches a method of reducing TSNA’s in a tobacco material (abstract) in which stacks of tobacco are covered with burlap during a fermentation process to retain moisture column 18, lines 12-29), which is considered to meet the claim limitation of a label forming a partial seal since the burlap provides some form of identification to the pile.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cover the open bin of Chipley with the burlap of Le Lay. One would have been motivated to do so since Le Lay teaches that providing a burlap covering during tobacco fermentation retains moisture during the process.

Response to Arguments
Regarding the rejections under 35 USC 102, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that Chipley does not disclose an individual storage container intended as a salable container for retail distribution, however, these limitations are not integral portions of the process (which is directed to preparing a smokeless tobacco product) and are merely recited in terms of a container that is “intended to” to be a salable container for retail distribution. This is analogous to “adapted to” claim language, which the Courts have held limit the claim when the limitation gives meaning and purpose to the manipulative steps. See Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) and MPEP § 2111.04. In this case the manipulative steps of the process involve the fermentation process, and there is no evidence that the fermentation process would change at all if it were conducted in a container according to applicant’s arguments. Although the word “individual” is not qualified with this language, there is no suggestion that the single pile of Chipley would not be a single pile that contains tobacco since this is in accordance with the definition of “individual” as “a particular being or thing as distinguished from a class, species, or collection” (Merriam-Webster Dictionary, Definition of Individual, Noun, 1 a).

Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that there is no teaching of adding at least one microorganism from the claimed group or adding none at all, (b) that How to Grow and Cure Tobacco and Janus are inapplicable to a process occurring in an open container, (c) that there is no teaching of an individual storage container intended as a salable container for retail distribution, (d) that Pittman does not teach adding a salt during fermentation, (e) that Marshall cannot be combined with the teachings of How to Grow and Cure Tobacco and Janus, (f) that Le Lay does not teach a partial seal or a label, and (g) that the additional dependent claims are allowable due to dependence on an allowable claim.
Regarding (a), Chipley is silent as to the addition of microorganisms, cultures, or bacteria, indicating that no microorganisms are added to the composition since Chipley would certainly note such a significant step in the fermentation process. Chipley therefore does the lack of any added microorganisms as required by claims 1 and 19.
Regarding (b), applicant’s arguments are persuasive to the extent that How to Grow and Cure Tobacco and Janus are not applied in the instant Office action, however, this argument does not address the rejections relying on Chipley as set forth above.
Regarding (c), applicant argues that Chipley does not disclose an individual storage container configured for consumer product distribution, however, these limitations are not integral portions of the process (which is directed to preparing a smokeless tobacco product) and are little more than recitations of the intended purpose of the container. The open bin of Chipley certainly meets the definition of “individual” since it is “a particular being or thing as distinguished from a class, species, or collection” (Merriam-Webster Dictionary, Definition of Individual, Noun, 1 a), and it also is configured for retail distribution since it could be loaded onto a truck, sold, and delivered to a user.
Regarding (d), applicant’s arguments are persuasive to the extent that Pittman is not applied in the instant Office action, however, this argument does not address the rejections relying on Chipley as set forth above.
Regarding (e), applicant’s arguments are moot since Marshall is not combined with How to Grow and Cure Tobacco and Janus.
Regarding (f), as set forth above, the burlap of Le Lay is considered to be a label since it identifies a pile. All materials are either pervious or impervious, so that particular limitation is not considered to further limit the claim since all materials must meet one or the other of the alternative limitations. And the burlap forms a partial since it inhibits at least one component (moisture) from leaving the tobacco pile. Finally, any cover of the tobacco in the open bin of Chipley, even if it is located within the walls of the bin, is considered to form a part of the container since it covers the open part of the bin and would therefore be the outermost surface in the open portion of the bin. 
Regarding (g), applicant’s arguments are not persuasive since every claim is rejected as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747

/Michael H. Wilson/               Supervisory Patent Examiner, Art Unit 1747